 

Case: 1:21-cv-02674 Document #: 1-1 Filed: 05/18/21 Page 1 of 16 PagelD #:41

ALLSTATE R3001C EXCLUSIVE AGENCY AGREEMENT

This Agreement is between ALLSTATE INSURANCE COMPANY and such affillates and subsidiaries as
are named in the Supplement for the R3001 Agreement (referred to in this Agreement as “the
Company”) and {referred to In this
Agreement as “Agancy”),

 

The Company and Agency agree as follows:
I. AUTHORITY:

A. Effective... s,s the Company appoints Agancy as its agent fo represent
the Company In the Exclusive Ageney Program. Agency Is aulhorized on behalf of the
Company, during the term af this Agreement, to receive and accept, subject to such
restrictions on binding authority as may be established by the Company, applications fer
insurance covering such classes of risks located In the stale(s) of
as the Company may from time to time authorize to be written. Agency fs also authorized to
sell products specified by the Company and through the companies specified in the
Supplement for the R3001 Agreement (referred to in this Agreement as “Company
Business"), Tha Company will own all business produced under the terms of this
Agreement. Agency will not reprasent itself as having any authority other than that
specifically granted to it by the Company. Agency will not alter any contract or incur any
expense or obligation for the Company without prior wrltten approval from the Company.

 

 

. This Agreement is the sole and entire agency agreement between the Company and
Agency, and it supersedes and replaces any prior employment, agency, or other agreement
between the Company and Agency and any of its officers, directors, shareholders, members,
and employees. This Agreement also supersedes any prior oral statements and
representations by the Company and any prior written statements and representations by the
Company In tetters, manuals, booklets, memoranda, or any ather format, ‘

» The Suppiement for the R3001 Agreement (“Supplement”) and the Excitusive Agency
Independent Contractor Manual ("EA Manual”), and the Allstate Agency Standards (“Agency
Standards”) as they may be amended from time to time, are expressly incorporated In their
entirely as part of this Agreement. The Company reserves the right to amend the
Supplement, EA Manual, and Agency Standards at any tima without prlor notice to Agency,
except that notice regarding changes to commission amounts will be given as indicated in
Section XV.

. The relationship between the Company and Agency and its officers, directors, sharehalders,
members, employees, and other persons working In connection with this Agreement, will be
that of an Independent contractor for all purposes. Agency will not represent that it has
authorily to act on behalf of the Company or enter into any contract on behalf of the
Company, except for contracts of insurance or other contracts as expressly authorized by
this Agreement.

- Agency will not, ‘either directly or indirectly, solicii, sell, or service Insurance of any kind for ;
any other company, agent, or broker, or refer a prospect fo another company, agent, or s
broker, without the prlor written approval of the Company. Agency may, however, write
applications for insurance under an assigned risk, cooperative Industry, or government
established residual market plan or facility in accordance with the Company's rules and
procedures.

 
 

%,
eal

Case: 1:21-cv-02674 Document #: 1-1 Filed: 05/18/21 Page 2 of 16 PagelD #:42

The Company will determine in Its sole discretion all matters relating to Its business and the
operation of the Company Including, but not limited to, the following:

1. The determination of contract forms and provisions, premiums, fees, and charges for
insurance and other Company Business:
The acceptance or rejection of any application;

3. The termination or modification of any contract or the refusal to renew any contract;

4, The limitation, restriction, or discontinuance of the writing or selling of any policies,
coverages, lines, or kinds of Insurance or other Company Business;

6, The obtaining of any licenses of the Company or the Company's withdrawal from any state,
jurisdictlon, or territory; and

8. The type and quality of customer service received by Company policyholders.

Agency represents and warrants that prior to the execution of this Agreement, Agency has
provided to the Company the full names and addresses of Its officers, directors and any
persons who own any shares of or interest in Agency. Thereafter, Agency shall promptly
furnish to the Company the full names and addresses of any new officers, directors, or owners.

DUTIES AND CONDITIONS:

A.

Agency will act as an agent of the Company for the purpose of solleiting, selling, and servicing
Insurance and other Company Business In accordance with the provisions of this Agreement,
As an agent of the Company, Agency will provide customer service, including the collection of
payments, for any and all Company policyholders and wil! assist In claims administration in
accordance with the Company's rules and procedures.

Agency will meet certaln business objectives established by the Company in the areas of
profitability, growth, retention, customer satisfaction and customer service. Agency will buifd
and maintain a profitable book of business, assist the Company In its efforts to achleve market
penetration for all forms of insurance offered by the Company and other Company Business,
and service the Company's customers In a manner consistent wlth the Company's goodwill,
reputation, and overall business strategy.

Agency will record, transmit, and process insurance and Company Business in the manner
prescribed in the then current provisions of the Supplement.

Agency agrees to comply with any and all applicable federal, state, or local laws, rules,
regulations and ordinances affecting its operation and warrants that Agency, its officers,
directors, shareholders, members, and employees will maintain any required agent licenses In
the state or staiss In which Agency is appainted to represent the Company,

This Agreement Is being entered into with Agency In reliance upon and in consideration of the

skills, qualifications, and representations of. (referred to in this
Agreement as “Key Person"), Agency agrees that it will employ Key Person to provide services

under this Agreement for its term.

 

The Company recognizes that Agency may, in Its sole discretion, arrange to have business
conducted at Its sales location In Key Person's absence by its other employees or other
persons and that the time during which Key Person is physically present at Agency's sales
location is entirely in Agency's sole discretion. Key Person must, however, remain actively
involved in the conduct of business at Agency's sales location,

Pls. Exhibit 1
 

 

 

Noe

Case: 1:21-cv-02674 Document #: 1-1 Filed: 05/18/21 Page 3 of 16 PagelD #:43

fil,

The Company shail at all times be entitled to conclusively rely upon the authority of Key Parson
(or In the event of the death or Incapacity of Key Person, his executor or personal
representative) to bind Agency and its officers, directors, shareholders and members,
regardless of any directions received by the Company from any person or entity which conflict
with directlons received from Key Person, unless the Company is properly served with an order
of a court of competent jurisdiction abrogating Key Person's authority and designating an
alternate authorized representative ta act on behalf of Agency under this Agreement.

Agency agrees that the Company will have the authority to use the name of Agency or Key
Person and ihe Key Person's signature, or facsimile thereof, on policy documents and
customer communication materials,

Agency agrees to maintain a professional business relationship with the Company, and, when
requested, to meet with Company representatives at mutually convenient times to discuss
various busIness topics, Agency also agrees that, because it ls conducting business with the
public under the Allstate name, Company representatives shall be permitted access to its sales
location to review compliance with this Agreement during the business hours of that sales

location,

Agency agrees that, as requested by the Company, it will demonstrate Its knowledge of the
Company products It is authorized to sell, as well as of faderal, state, or local laws, rules,
regulations and ordinances affecting Its operation. If Agency Is unabie to damonsirate its
knowledge of any praduct, the Company reserves the right te deny Agency the authorlty, or
withdraw Agency's existing authority, to sall that product, untill Agency demonstrates such

knowledge,

AGENCY EMPLOYEES:

A,

Agency has no authority to employ persons on behalf of the Company, and no employee of
Agency will be deemed to be an employee or agent of the Company, such employees at all
times remaining Agency's employees, Agency has sole and exclusive control over its labor and °
employee relations policies, and its policies relating to wages, hours, and working conditions of
its employees. Agency has the sole and exclusive right lo hire, transfer, suspend, lay off,
recall, promote, assign, discipline, and discharge its employees,

Agency is solely responsible for all salarles and other compensation of ail its employees and
will make all necessary salary deductlons and withholdings from Its employees’ salaries and
other compensation, Agency is solely responsible for the payment of any and all contributions,
taxes, and assessments, and all other requirements of the federal Social Security, federal and
state unemployment compensation, and federal, state, and local withholding of income tax laws
on all salary and other compensation of its employees.

Agency will comply with alf other contracts, federal, state or local laws, ordinances, rules, or
regulations regarding its employees, including federal or state laws or regulations regarding
minimum compensation, overlime, and equal opportunities for employment. This includes, but
is not limited to, Agency's warranty and agreement fo comply with the terms of the federal and
state civil rights acts, Age Discrimination in Employment Act, Americans With Disabilities Act,
Occupational Safaty and Health Act, Immigration Reform and Control Act, and the Fair Labar

Standards Act,

Agency agrees and warrants that its employees, while working In connection with this
Agreement, will comply with any and ail applicable federal, state, or local laws, rules,
tegulations, and ordinances,

Pls. Exhibit 1
 

Case: 1:21-cv-02674 Document #: 1-1 Filed: 05/18/21 Page 4 of 16 PageID #:44

COMPANY PROPERTY, CONFIDENTIALITY:

A.

The Company will furnish Agency such signs, farms, manuals, records, and other materials
and supplies as the Company deems advisable to assist Agency. All such properly and
Information furnished by the Company will remain the property of the Company. In addition,
the Company will offer, at Agency's expense, such additional materials and supplies as the

Company feels may be helpful to Agency.

Agency agrees that It will not at any time or In any manner, directly or indirectly, disclose to any
third party or permit any third party fo access any canfidential information or any information
contalning trade secrets concerning any matters affecting or relating to the pursuits of the
Company, except upon direct written authority of the Company. Furthermore, upon termination
of this Agreement, Agency agrees to treat as confidential and not to disclose, either directly or
indirectly, to any third party any confidential information or trade secrets of the Company.

Agency agrees thai it will not disclose or grant access to any confidential information or trade
secrets to any of its ernployees or other persons providing services for It in connection with this
Agreement, unless suich employee or other persan has signed a copy of the Confidentiality and
Non-Competition Agreament, attached as Appendix A If Key Person and Appendix B if other
than Key Person. Appendix B is 4 sample capy of the electronic version of the document that

must be transmitted to the Company.

Confidential information Includes, but ls not limited to: business plans of the Company;
information regarding the names, addresses, and ages of policyholders of the Company; types
of policies; amounts of insurance; premium amounts; the description and location of insured
property; the expiration or renewal dates of policies; policyholder listings and any policyholder
information subject to any privacy law; claim information; certain information and material
identified by the Company as confidential or information considered a trade secret as provided
herein or by law; and any information concerning any matters affecting or relating to the
pursuits of the Company that is not otherwise lawfully available to fhe public, All such
confidential information is wholly owned by the Company. Such confidential information may
be used by Agency only for the purposes of carrying out the provisions of this Agreement.

Any confidential information or trade secrets racorded on paper, electronic data file, or any
other medium, whether provided by the Company or by Agency, Is the exclusive property of the
Company, as is any such medium and any copy of such medium.

Agency recognizes that a breach of the foragoing provisions will cause irreparable damage to
the Company's business and that such damage is difficult or Impossible to measure, Agency
agrees that in the event of such breach, the Company, in addition to such other rights and
remedies it may have, will be immediately entitled to an order granting injunctive relief from any
court of competent jurisdiction against any act which would viclate any such provision, without

-the necassily of posting a bond, and Agency walves any defense to an application for such

order, except that the violation did not occur. Agency agrees that the Company will be entitled
to an award of reasonable aitorneys’ fees In the event that it ls successful in an application for
injunctive retief or in an action based upon breach of the foregoing provisions.

SALES LOCATION:
A. Agency may select its sales location, within a geographical area specified by the Company,

subject fo Company approval. Initially, Agency has selected the location at

and such sales location has been approved by the Company. Agency agrees that it will not
establish any additional sales location without the prior written approval of tha Company,
Agency acknowledges that it has no exclusive territorial rights In connection with iis sales

location.

Pls. Exhibit 1
 

oot
%. ?

Case: 1:21-cv-02674 Document #: 1-1 Filed: 05/18/21 Page 5 of 16 PagelD #:45

Vi

Vil

B.

Agency agrees to keep ils sales location open for business as appropriate In the market to
provide a proper Jevel of customer service. As a minimum, Agency agrees to operate its sales
location consistently with the Agency Standards.

Agency is authorized to sell insurance offered by the Company and Company Business only in
the state containing its sales location and other states In which Agency has been authorized to

act as a Company agent.

ADVERTISING:

A,

The Company will advertise its products and provide promotional material in accordance with
its advertising policies. Agency may also advertise In Ils sole discretion, subject to the
requirements in paragraph B. below.

Agency will sudmit all signs and advertising copy, including, but not limited to, sales brochures,
display advertisements in talephone directories, newspaper adverilsements, radio and
television commefclals, electronic media displays, all sales promotional plans and devices, and
ail other materials to the Company for approval, if they use or contain any reference to any
service mark or trade name of the Company. Agency will not use any such advertising material
or sales promotional plan or device without obtaining prior written approval from the Company.
The Company has the right to disapprove any or all of the aforesaid advertising forms and
other materials insofar as they, in the exclusive judgment of the Company, do not conform to
Company policy regarding use of Company service marks or trade names; may subject the
Company to liability or loss of goodwill; may damage the reputation of the Company or
Company customer relations; may fail to adhere to the requirements of any federal, state, or
local governmental rules, regulations, or laws; may fail to conform to community or Company
standards of good taste and honest dealing; or may be detrimental to the business Interests of

the Company.

SERVICE MARK AND TRADE NAME PROTECTION:

A

Agency agrees to cooperaie fully in the quality control program conducted by the Company
relating to the use of Its service marks and trade names and the nature and qualily of services
rendered and goods distributed under its service marks and trade names, The Company will
nave the right to specify, delineate, or limit the services or goods in connection with which
Agoicy may use any of lls service marks or tade names. In the event that the nature or the
quailty of the services or goods in connection with which Agency uses any of the service marks
or trade names of the Company is not acceptable to the Company, then the Company will have
the right to require Agency to institute appropriate procedures to correct any deficiencies noted
by the Company.

Agency agrees, at the request and expense of the Company, to assist the Company in
protecting and enforcing the rights of the Company in and to any and all of its service marks
and trade names which Agency may then be using.

Agency will not In any manner encumber, allenate, license, or transfer to any other entity any
right whatsoever concerning the service marks or trade names the Company authorizes the
Agency to use in the performance of this Agreement, except as permitted in Section XVI.

Pls. Exhibit 1
 

mao™

Se

Case: 1:21-cv-02674 Document #: 1-1 Filed: 05/18/21 Page 6 of 16 PagelD #:46

DB. Agency recognizes ihat a breach of the foregoing provisions will cause [rreparable damage to
the Company's business and that such damage is difficult or impossible to measure. Agency
agrees that In the event of such breach, the Company, in addition to such other rights and
remedies ft may have, will be immediately entitled to an order granting injunctive relief from any
court of competent jurisdiction against any act which would violate any such provision, without
the necessity of posting a bond, and Agency waives any defense to an application for such
order, excapt that the viclatlon did not occur. Agency agrees thal the Company will be entitled
to an award of reasonable attorneys’ fees in the event that itis successful in an application for
Injunctive retief or in an action based upon breach of the foregoing provisions.

Vili, EXPENSES:

Agency will be responsible for the payment of all expenses that it incurs in the performance of this
Agreement including, but not limited to: expenses for its sales location, supplies not furnished by
ithe Company, compensation of its employees or other assisting persons whom it engages,
telephone, postage, and advertising expenses incurred at its direction, and all other charges and
expenses.

IX, TELEPHONE:

XL.

Alt telephone numbers used in connection with business conducted pursuant to this Agreement are
the property of the Company, ,

INDEMNIFICATION:

A. The Company will defend and indemnify Agency against liability, Including the cost of defense
and settlements, Imposed on Agency by law for damages sustained by policyholders and
caused by acts or omissions of the Company, provided that Agency has not caused or
contributed lo cause such liability by iis acts or omissions, Agency agrees, as a condition to
such Indemnification, io notify ihe Company promptly of any claim or sult against it and to allow
the Company to make such investigation, setttement, or defense as the Company deems
prudent. The Company reserves the right to select counsel to represent Agency in connection
with any such claim or suit. Agency also agrees to coaperate fully with the Company In any
such investigation, settlement, or defense.

B. Agency will indemnify the Company against liability, Including the cost of defense and
settlemenis, imposed on the Company by law for damages sustained by any person and
caused by the acts or omission of Agency, its officers, directors, shareholders, members,
employees, including Key Person or other persons working in connection with this Agreement,
provided that the Company has not caused or contributed to cause such Ilability by Its acts or
omissions, The Company agrees, as a condition to such indemnification, to notify Agency
promplly of any such claim or suit against the Company. The Company reserves the right to
select counsel io represent it in connection with any such claim or suit and to make such
investigation or setilament as the Company deems prudent,

INSURANCE;

A. Agency agrees that it will, at its sole expense, obtain and maintain during the term of this
Agreement policies of insurance as described fn the EA Manual, as may be amended from time
to time. Such policies must be obtained from companies satisfactory to the Company and must
be adequate to protect against all expenses, claims, actions, llabilitles, and losses related to
the subjects covered by the required policies.

" B. Where specified, each policy must name the Company as an additional insured and must
contain a severability of Interast/cross liability endorsement. Each poilcy must also expressly
provide that it will not be subject to matertal change or cancellation without at ieast thirty (30)

days prior written notice fo the Company.
6

Pls. Exhibit 1
 

oo,
NL

Case: 1:21-cv-02674 Document #: 1-1 Filed: 05/18/21 Page 7 of 16 PagelD #:47

XI

Xi,

XIV.

AV,

C. Agency must furnish the Company with proof of Insurance upon request by the Company. If, in
the Company's opinion, such policies do not afford adequate protection for the Company, the
Company will so advise Agency and if Agency does not furnish evidence of acceptable
coverage within fifteen (15) days after being requested to do so by the Company, the Company
will have the right to obtain additional insurance at Agency's expense and deduct the cost of
such insurance plus a processing fee from monies owed Agency by the Company.

FINANCIAL INFORMATION:

Agency shall maintain all books and records relating to the business under this Agreement
including, but not limitad to, all checkbooks, check registers, deposit receipts, and general ledgers
for a period of not less than five years after the close of the fiscal year to which they relate. All of
the foregoing records shall be open and available for inspection or audit al any time during Agency
business hours without notice by the Company or its designated auditors and Agency shail have
the duty to cooperaie fully with the party(ies) making such Inspection or audit.

POLICIES IN AGENCY'S ACCOUNT:

Policies which are credited to Agency's account are described in the Supplement. While this
Agreement is in effect, the Company will leave in Agency's account all policies credited to such
account so long as the policyholder resides within a state in which Agency is authorized to acl as a
Gompany agent, except that the Company may remove any policy from Agency's account at the
request of a policyholder.

MONEY COLLECTED BY AGENGY:

All payments collected or received by Agency in the performance of this Agreement are the
property of the Company, will be treated as trust funds, and will be promptly transmitted to the
Company without deduction for any purpose in the manner specified by the Company. Agency
must maintain accurate records and current remitfance reports which may be inspected by the
Company at any time without notice and which shall be submitted to the Company in accordance
with its rules and procoduras,

COMPENSATION:

A. The sole compensation to which Agency will be enlitled for sarvices rendered pursuant to this
Agreement will be the commissions set forth in the Supplement, as may be amended from time
to time. All commissions will be paid solely to the Agency, except as described in Section XIX,
below. The Company will pay Agency its commissions at the time and In the manner set forth
In the Supplement. However, due fo the inherent uncertainty of business conditions, the
Company reserves the tight to Increase or decrease any commission amounts and to change
the commission rules, if the Company changes commission amounts, it will provide Agency
with written notice of the changes at least ninety (90) days prior to the date on which they are
to become effective.

B. The Company may provide Agency with such bonuses, awards, prizes, and other remuneration
based on performance, if any, as It may prescribe in Its sole discretion.

C. If any application for insurance is rejected, or any policy is surrendered or canceled, in whale or

in part, for any reason, before the expiration of the policy period, or if any premium is reduced
or any overpayment made to Agency, or if any premium pald is not earned by the Company,
the commissions paid to Agency on the amount raturned or credited to the policyholder, or the
amount overpald to Agency, will constitute an indebtedness of the Agency to tha Company and
will be charged to Agency or recovered from Agency by reducing any fulure cammissions,

awards, or bonuses due Agency.

Pls. Exhibit 1
 

Case: 1:21-cv-02674 Document #: 1-1 Filed: 05/18/21 Page 8 of 16 PagelD #:48

C)

XVIL

TRANSFER OF INTEREST:

A. Agency may not execute a transfer of Its interest In this Agreement without the prior written

approvai of the Company. A transfer of interest in this Agreement is described in the
Supplement and EA Manual and inciuces, but is not limited to, any sale, merger, or
assignment, in whole or in part, directly, indirectly, or contingantly, of this Agreement or any
rights or obligations under if. Neither Agency, nor any shareholder or member of Agency, shall
transfer any shares or interest in Agency, including, but not limited to, any sale, assignment,
conveyance, or the granting of any llen, security interest, pledge, ar mortgage thereof, without
(he prior written approval of the Company. Agency has the obligation to notify the Company of
a proposed transfer and to request Company approval,

. Agency has an economic Interest, as defined In this Agreement and the Incorporated

Supplement and EA Manual, In Its Allstate customer accounts developed under this
Agreement. Subject to the terms and conditions set forth in this Agreement and the
incorporated Supplement and EA Manual, Agency may transfer ils entlre economic interest in
ihe business written under this Agreement upon termination of this Agresment by selling the
economic interest in the business to an approved buyer. The Company retalns the right in its
exclusive judgment to approve or disapprove such a transfer, Any failure to disclose and
obtain the prior written approval of the Cormpany for any transfer of Agency's interest in this
Agreement or any share or interest in Agency shall constitute a breach of this Agreement and
cause for termination of this Agreement.

. Approval of a proposed transfer of Agency's entire interest In this Agreement will be

conditioned upon the termination of this Agreement and the execution of a then current agency
agreement by the proposed transferee.

D, Policies in Agency's account (Section XIl. above) will be transferred to an approved transferee.
TERMINATION OF AGREEMENT;

A. This Agreement will be terminated aufomatically:

1. On the effactive date of any transfer of Agency's enilre interest In this Agreement, whether
approved or nol, as described In Section XVI. above:

Upon the death or permanent incapacity of Key Person;
On the date Key Person ceases to be employed by Agency;

2
3
4, Upon the loss of any required agent license of Agency or Key Person;
§. Upon the dissolution of Agency; or

6

Upen the surrender of, or the election not to renew, the Company's license to sell
insurance In all lines in the state in which Agency's sales location is located or the
discontinuation of the sale of insurance In the state.

. This Agreement may be terminated:

1. Atany time by mutual agreement of the parties In writing;

Pls. Exhibit 1
 

a
: ‘

wee

Case: 1:21-cv-02674 Document #: 1-1 Filed: 05/18/21 Page 9 of 16 PagelD #:49

XVUL

2. By either party, with or without cause, upon providing ninety (90) days prior written notice to
the other, or such greater number of days as is required by law. Once written notice of
termination has been given by elther parly, Agency will, Immediately upon request of the
Company, cease {fo act or to represent Itself In any way as an agent or representative of the
Company, but it will receive compensation pursuant to Section XV. from the Company for
the perled up to and including the specified termination date; or

3. Alternatively, by the Company, with cause, Immediately upon providing written notice to
Agency. Cause may include, but is not limited to, breach of this Agreement, fraud, forgery,
misrepresentation or conviction of a crime. The list of examples of cause just stated shall
not be construed to exclide any other possible ground as cause for terminatlon,

OBLIGATIONS UPON TERMINATION OF AGREEMENT:

Except as otherwise provided In a subsequent agreement between Agancy and the Company,
upon termination of this Agreement, Agency agrees that:

A,

Agency will not act or represent itself in any way as an agent or represontative of the
Company.

Agency will immediately return ali property belonging to tha Company, or dispose of It in such
manner as the Company specifies.

Agency will immediately cease to use such telephone numbers referenced in Section IX, above
and execute an Order of Transfer of Responsibility for such numbers in its or Key Person's
name to the Company or to any party the Company designates, and Agency will Immediately
notify the telephone company of any such transfer. Agency will be responsible for all charges
incurred up to the date of execution of the transfer.

For a period of one year following termination, neither Agency, nor any of its officers, directors,
shareholders, members, or employees, including Key Person or any other persons working in
connection with this Agreement, will solicit the purchase of products or services in competition
with those sold by the Company:

1. With respect fo any parson, company, or organization to whom Agency or anyone acting on
its behalf sold Insurance or other products or services on behalf of the Company and who
is a customer of the Company at the time of termination of the Agreement;

2. With respect to any person, company, or organization who is a customer of the Company
at the time of termination of thls Agreement and whose Identity was discovered as a result
of Agency's status as a Company agent or as a result of Agency's access to confidential
Information of the Company; or

3. From any office or business site lacated within one mile of the agency sales focation
maintained pursuant to Section V. of this Agreement ai the time this Agreement Is
terminated.

tn the event that such one year period or one mile distance exceeds the time or distance
permilted by any applicable law, such period or distance will be automatically adjusted to the
maximum period or distance permilted by such law. Hf any other provision in this paragraph D.
conflicts with any existing law, it will be applied to the extent permitted by such law.

Agency will Immediately cease and desist from any and all use of Company service marks and
trade names. Agency will inmediately return to the Company all property In its possession or
under its control bearing any Company service mark or ade name, or dispose of It in such
manner as the Company specifies,

Pis. Exhibit 1
 

Case: 1:21-cv-02674 Document #: 1-1 Filed: 05/18/21 Page 10 of 16 PagelD #:50

XX,

F, Agency recognizes that a breach of any of the foregoing provisions will cause irreparable
damage {fo the Company's business and thal such damage will be difficult or impossible to
Measure. Agency agrees thai in the event of any such breach, the Company, in addition to
such othar rights and remedies as it may have, will be immediately entitled lo an order granting
injunctive relief from any court of competent jurisdiction against any act which would violate any
such provision, without the necessily of posting a bond, and Agency walves any defense to an
application for such order, except that the violation did not occur, Agency agrees that the
Company will be entitled to an award of reasonable aitorneys’ fees in ihe event that It ls
successful in an application for injunctive relief or in an action based upon breach of the
foregoing provisions.

G. Agency recognizes and acknowledges that each of the foregoing provisions of this Section
XVIiL is reasonable and necessary to protect and preserve the legitimate business interests of
the Company, Its present and potential business activitles, and the economic benefits derived
therefrom. Agency and Key person recognize and acknowledge that the foregoing pravisions
are nol ah undue restralnt on Agency or Key Person.

PAYMENT TO AGENCY UPON DISSOLUTION:

If at any time following the Company's receipt of notice of Agency's dissolution, the Company shall
be obligated! under this Agreement to pay money fo Agency, the Company Is irrevocably authorized
to pay such money to Key Person, or In the event of the death or incapacity of Key Person, his
executor or parsonal representative, who shall be responsible to Agency's successors-In-interest
for distribution of such payment to the persons or entities lagally entitled thereta, Company shall
have no liability whatscever for any payments made pursuant to the foregoing authority regardiess
of whether Company has received any conflicting demand from any other parson or entity, excapt
for payments made by the Company in violation of an order of a court of competent [urisdiction
properly served upon the Company which directs the Company not to make any such payment fo
Key Person and designates an alternate person or entity fo which the Company Is directad to make
such payments.

NOTICE:

Ali notices will be deemed to have bean given if personally delivered, sent by facsimile

transmission, ot mailed as follows:

if to the Company: Allstate Insurance Company

 

 

Altantion:

 

if lo Agency:

 

 

 

or fo such other person or address as any party may furnish or designate to the other in writing.

18

Pis. Exhibit 1
ee

 

 

 

Case: 1:21-cv-02674 Document #: 1-1 Filed: 05/18/21 Page 11 of 16 PagelID #:51

XX],

GENERAL PROVISIONS:

A.

Agency warrants and represents that Agency Is a [corporation] {limited liabllity company) duly
organized, validly xisting and In good standing uncer the laws of the State of

and has all requisite power andl [corporate] [limited liability cornpany} authority to enter into this
Agreement and to perform Agency's duties and obligations under this Agreement. Agency
further warrants and represents that it is duly qualified and in good standing te do business in
every jurisdiction in which such qualification is necessary because of the nature of the business
conducted by it pursuant ta this Agreement,

Agency and Key Person warrant and represent that Agency and Key Person have the power,
{corporate) [limited lability corapany] authorily, and capacity to enter into and consummate this
Agreament. The executlon, delivery, and performance of this Agreement and the
consummation of the transactions conternplated hereby have been duly and validly authorized
by all necessary [corporate} [limited liability company] actlon, as applicable, on the part of
Agency and Key Person.

This Agreement may not be modified except by a written agreement between the Company
and Agency which expressiy states (hat It modifles this Agreement. No ather written
statements, reprasantations, or agreements and no oral statements, representations, or
agreements will be effective fo modify this Agreement. No representative of the Company will
have authority to modify this Agreement, except as provided in this Section XX1. Nothing In this
Section will affact tha Company’‘s right to amend the Supplement, EA Manual, ancl Agency
Standards, as provided In Section [.C,

Agency acknowledges that It has reviewed the Supplement, EA Manual, and Agency
Standards and that it has an ongoing respansibilily to review ail changes to the Supplement,
eA Manual and Agency Standards issued by the Company and agrees to be bound by them.

References in this Agreement to the Supplement, EA Manual, and Agency Standards are
references to lhe Supplemeni, EA Manual, and Agency Standards including any changes
which may be made from time io time and distributed to Agency by the Company.

Agency acknowledges that it has read this Allstate R3001C Exclusive Agency Agreement,
understands it, and agreas to be bound by its terms.

The authority granted to Agency under this Agreement Is nonexclusive, The term “Exclusive”
as used in the title of this Agreement refers to the obligations assumed by Agency under
Seciion LE. .

The descriptive headings of this Agreement are intended for referance only and will not affect
the construction or Interpretation of this Agreement.

If any provision or part of this Agreement is held invalid for any reason, such invalidity will not
aifect any other provision or part of this Agreement not held invalid, and such remaining
provisions and parts will remain In full force and effect.

Tho fallura of eilher party to insist upon the performance of any of the terms of this Agreement
in any one or more instances will nat ba construed as a waiver or relinquishment of the future
performance of any such term. The obligation of the partles with respect to any such future
performance will continue in full force anc effect.

Nothing in thls Agreement shall be construed to confer upon any person or entily other than the
Company and Agency any rights under this Agreement.

11
Pls. Exhibit 1
 

oN,
No

Case: 1:21-cv-02674 Document #: 1-1 Filed: 05/18/21 Page 12 of 16 PagelID #:52

L. This Agreement, and the obligations or rights hereunder, shall not be assignable by Agency
except as provided by Section XVI. The rights and obligations of the parties to this Agreement
shall be binding upon and inure to the benefit of the Company and its successors and assigns.

M. This Agreement may be executed In counterparts, each of which will be deemed an originat.

IN WITNESS WHEREOF, the Company and Agency have caused this Agreement to be executed by thelr
authorized representatives and the parties heraby accept the terms of this Agreement.

ALLSTATE INSURANCE COMPANY

 

{authorized representative}

 

(date)
AGENCY

 

(name)

 

(Key Person}

 

(date)

i2

Pls. Exhibit 1

 
 

Case: 1:21-cv-02674 Document #: 1-1 Filed: 05/18/21 Page 13 of 16 PagelD #:53

R3061C
APPENDIX A

 

 

 

 

 

This Confidentiality and Non-Competition Agreement ("Agreement") is entered into this___—===S day of
, by and between {referred to in

 

this Agreement as "Service Provider’), and (referred to jn this
Agreement as "Agency”), and Allstate Insurance Company as a direct third party beneficiary of this Agreement

(referred to In thls Agreement as “the Company").

 

WHEREAS, the Company has entered into an agency agreement appointing Agency to act as Its agent for the
purpose of recelving and accepting applications for insurance and for selling carlain specified products of the

Company's subsidiarles and affillates: and

WHEREAS, under the terms of the agency agreement, Agency has agreed to maintain the confidentially of the
Company's canfidentiat information; and

WHEREAS, Agency has employed Service Provider to assist Agency in performing services under the agency
agreement and

WHEREAS, Service Provider will have access to certain confidential Information of the Company;

NOW, THEREFORE, for and in consideration of the agreements, covenants, and conditions herein contained,
the adequacy and suffictency of which is expressly acknowledged by each of the parties hereto, the partles

agree as follows:

1, The terms “employed” or “employment” as referred to In this Agreement apply to any service provided by the
Service Provider as an employee, Independent contractor, or in any other capacity.

2, Service Provider acknowledges that while assisting Agency in performing services under the agency
agreement, Service Provider will have access to or will have disclosed to him/her confidential information
concerning the Company, the disclosure of which could be harmful fo the Company.

3. Confidential information Includes, but Is not limited to, business plans of tha Company; information regarding
the names, addresses, and ages of policyholders or prospective pollcyholders of the Company; types of
policies; amounts of insurance; premium amounts; the description and location of insured property; the
expiration or renewal dates of policies; polleyholder listings and any policyhaider information subject to any
privacy law; clalm Information; certain information and material Identified by the Company as confidential or
information considered a trade secret as provided herein ar by law; and any Information concerning any
matters affecting or relating to the pursuits of the Company that Is nat otherwise lawfully available to the
public. Confidential Information may be oral or recorded on paper, electronic data file, or any other medium.

4, Service Provider agrees that he/she will not at any time or In any manner, directly or indirectly, disclose to
any third parly or permit any third party to access any confidential information, except upon the written
consent of the Company; nor will Service Provider use any confidential information for hisfher own benefit,
except for the purposes of assisting Agency in performing services under the agency agreement.

5, Any and all confidential Information and alt Company forms, manuals, records, and other materials and
supplies furnished to Service Provider by Agency will at all times remain the property of the Company and
will be returned to the Company at any time upon the demand of the Company or upon ihe termination of

Service Provider's employment by Agency,

6, Upon tha lerminatlon of Service Provider's employment by Agency, Service Provider agraes to treat as
confidential and not disclose, either directly or Inclrectly, to any third party any confidential information of fhe

Company.
1

R2459A/C-3 04/01/2008 we
Pls. Exhibit 1

 

 
 

Case: 1:21-cv-02674 Document #: 1-1 Filed: 05/18/21 Page 14 of 16 PagelD #:54

wt se 7, For a period of one year following the lerminallon of Service Provider's employment by Agency, Service
f ) Provider agrees not to solicit the purchase of products or services in competition with those sold by the
\ Company:
1. With respect to any person, company, or organization to whom Agency, or any parson employed by
Agency, Including Service Provider, sold Insurance or othar products or services on behalf of the
Company, and who is a custamer of the Company at the time of the termination; or

2. With respect to any person, company, or organization who Is a customer of the Company at the time of
the termination and whose identity was discovered as a rasult of access to confidential information of

the Company; or

3, From any office or business site located withln one mile of any locations from which Agency solicited or
sold Company insurance or other products or services during the year immediately praceding the

termination.

In the event that such one year period or one mile distance exceeds the time or distance permilted by any
applicable law, such period or distance will be automatically adjusted to the maximum period or distance
permitted by such law. If any olher provision in this paragraph 7 conflicts with any existing law, it wlll be
applied to the extent permitted by such law.

8. Upon the termination of Service Provider's employment with Agency, Service Provider will immediately
Gease and desist from any and all use of Company service marks and trade names. Service Provider will
immediately return to Agency or the Company all property bearing any company service marks or trade
names, or dispose of such materials in the manner specified by the Company. If requested by the
Company, Service Provider will execute an Order of Transfer of Responsibility for any telephone numbers in
ihe Service Provider's name, which were used In connection with ihe conduct of business on behalf of the

Company.

-" 9. While employed by Agency, Service Provider agrees that he/she will not either directly or indirectly, solicit,
) sell or service insurance of any kind for any other company, agent or broker, or refer a prospect to another
company, agent or broker without the prior written consent of the Company,

oo

10, Service Provider recognizes that a breach of any of the foregoing provisions will cause irreparable damage
to the Company's business and that such damage will be difficult or impossible io measure. Service
Provider agrees that tn the event of any such breach, the Company, in addition to such other rights and
remedies as it may hava, will be entitled to an order granting injunctive rellef from any court of competent
jurisdiction against any act which would violate any such provision, without the necessity of posting a bond,
and Service Provider waives any defense to an application for such order, except thal the violation did not
occur, Service Provider agrees thal the Company will be entitled to an award of reasonable attorney's fees
in the event that It is successful in an application for injunctive relief or in an action based upon breach of the

foregoing provisions,
11. This Agreement may be executed in counterparts, each of which will be deemed an original. This
Agreament supersedes and replaces any prior confidentiality and non-competition agreement between the

patties hereto. The parties agree that the use of facsimile signatures for the execution of this Agreement
shall be legal and binding and shal! have the same full force and effect as if originally signed.

IN WITNESS WHEREOF, the parties hereby accept the terms of this Agreement.

Accepted by:

 

 

SERVICE PROVIDER AGENCY ALLSTATE INSURANCE COMPANY
(Key Person as an Individual) (Key Person on behalf of Agency) (authorized representative}
\ (date) (date) (date)
4
2

R2459A/G-3 04/01/2008
Pls. Exhibit 1

 
 

—

Ne TY

Case: 1:21-cv-02674 Document #: 1-1 Filed: 05/18/21 Page 15 of 16 PagelD #:55

RIOVAG
APPENDIX B

 

CONFIDENTIALITY AND NON-COMPETITION AGREEMENT

 

 

 

This Confidentiallly and Non-Gompeiltion Agreement ("Agreement") is entered into this day of
, by and between (referred to in

this Agreement as “Service Provider"), and (referred to in this
Agreement as “Agency”), and Allstate insurance Company as a direct third party beneficiary of this Agreement

(referred to In this Agreement as "the Company’).

 

WHEREAS, the Company has entered Into an agency agreement appointing Agency té act asits agent for the
purpose of receiving and accepting applications for insurance and for selling certain specified products of the

Company's subsidiaries and affillates; and

WHEREAS, under the lerms of the agency agreement, Agency has agreed to maintain the coniidantiality of the
Company's confidential information; and Lo ",

WHEREAS, Agency has employed Service Provider to assist Agendy in performing services under the agency
agreement; and

WHEREAS, Service Provider will have access to certain confideritial Information of the Conipany;

NOW, THEREFORE, for and tn consideration of the agreements, covenants, arid conditions herein contained,
the adequacy and sufficlency of which Is expressly ackowledged by each of the parties hereto, the parties

agree as follows: an

1. Fhe terms "empioyed” or “employment” as referred to In this Agreement apply to any service provided by the
Service Providar as an employee, independent contractor, or in any other capacity,

2. Service Provider acknowledges ihat while assisilng Agency In performing services under the agency
agreement, Service Provider wili have dccess to ‘or will have disclosed to him/her confidential Information
concerning the Company, ihe disclosure of which could be harmful to the Company.

3. Confidential information includes, but i Rot Imited to, business plans of the Company: information ragarding
the names, addresses, afd ages of policyhdlders or prospective policyholders of the Company; types of
policies; amounts of insurance; prémlum amounts; the description and location of insured properly; (he
expiration or renewal dates of policies; pollcyholder listings and any policyholder information subject to any
privacy law;:clain: information; certain fifoiination and material identified by the Gompany as confldenilal or
information considered a trade secret as provided herein or by law: and any information concerning any
matters affecting or relating to the pursuits of the Company that Is not atherwise lawfully avallable fo the
public, Conildential Information may be oral or recorded on paper, electronic data file, or any other medium.

4, Serviée Provider agrees that he/she will not at any time or in any manner, directly or Indirectly; disclose to
any third party or permit.any third parly to access any confidential Information, except upon the written
consent of the Campahy; nor will Service Provider use any confidential Information for his/her own benefit,
except for the purposes of assisting Agency In performing services under the agency agreement.

5. Any and ail confidential information and all Company forms, manuals, records, and other materials and
supplies furnished to Service Provider by Agency will at alf times remain the property of the Company and
will be returned to ha Company at any time upon the demand of the Company or upon the termination of

Service Provider's employment by Agency.

6. Upon the termination of Service Provider's employment by Agency, Service Provider agrees to treat as
confidential and not disclose, either directly or Indirectly, to any third party any confidential information of the

Company,

R27394 04/01/2008
Pls. Exhibit 1
Case: 1:21-cv-02674 Document #: 1-1 Filed: 05/18/21 Page 16 of 16 PagelD #:56

?. Fora period of one year following the termination of Service Provider's employment by Agency, Service
Provider agrees not to sallcit the purchase of products or services in competition wiih those sald by the
Company:

1. With respect to any person, company, or organization to whom Agency, or any person empiayed by
Agency, including Service Provider, sold insurance or other products or services on behalf of the
Company, and who is a customer of the Company at the time of the termination: or

2. With respect to any person, company, or organization who Is a customer of the Company at the time of
the termination and whose identity was discovered as a result of access to confidential information of
the Company; or ;

3. From any office or business site located within one mile of any locations from which Agency solicited or

sold Company insurance or other products or services during the yaar immediat
termination.

   
  

 
 
 
 
 

In the event that such one year period or one mile distance exceeds the timéar distangé’ ermitted by any
applicable law, such period or distance will be automatically adjusted to the maximu-period or distance
permitted by such law. If any other provision in this paragraph 7 conflicts with an i if. velll:

applied to the exient permitted by such law.

 

    

8. Upon the termination of Service Provider's employment with Agency, Servica Provider wiltimmediately
cease and desist from any and all use of Company seryice marks'arid trade names. Service Provider will
immediately return to Agency or the Company all property‘bearing ahy:company service marks or trade
hames, of dispose of such materials in the manners ulested by the
Company, Service Provider will execute an Ordak:
the Service Provider's name, which were used if!

Company.

    
 
 
  
    

     
 

9, While employed by Agency, Service Providera
sell or service Insurance of any kind for anyiothe

company, agent or broker without the prior wiltten'¢

    

ieee

 
 
 

10. Service Provider recognizes tha f theforegoing provistons will cause irreparable damage

io the Company's business and ‘that-suich:damage ‘wil be difficult or impossible to measure. Service
Provider agrees that in the event of éity such breach, the Company, in addition to such other rights and

remedies as It may-have, will be entitféd:to an order:granting injunctive relief from any court of competent
jurisdiction against any"act which would Vidlate any such provision, without the necessily of posting a bond,
and Service Provider,Walves'aily'defense {62h appilcation for such order, except that the violation did not
occur, Service Provider-agrees that.{fie:Company will be entitled to an award of reasonable attorney's fees
in the event.that il Is su¢cessfijl:in an application for injunctive refief or in an actlon-based upon breach of the

foregaing provistons.

 

 
   
  

onl supersedes:and replaces any prior confidentiality and non-competition agreement between
the:p les héfeto“The-parties agree that the use of electronic signatures for the execution of this

Agresifr Ta even nee as

44, TH Agreement.supersedé

 
   

heshall be legi and ‘binding and shall have the same full force and effect as If originally signed.

IN WITNESS WHEREOE; thé dariles hereby accep! the terms of this Agreement.

 

 

Accepted by:
SERVICE PROVIDER . AGENCY ALLSTATE INSURANCE COMPANY
(name) (Key Person) (authorized representative)

 

{date} (date) (date)

R27394 04/01/2008

Pis. Exhibit 1

aT,

Mee pet

 
